     Case 2:19-cv-00148-MCE-DMC Document 43 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM RAY BARTON,                                No. 2:19-cv-00148-MCE-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    WILLIAM BEDDICK,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to Eastern District of California local rules.

20                  On February 10, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the Magistrate Judge's analysis.

26                  Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the

27   Court has considered whether to issue a certificate of appealability. Before Petitioner can appeal

28   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.
                                                        1
     Case 2:19-cv-00148-MCE-DMC Document 43 Filed 04/01/21 Page 2 of 2


 1   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under
 2   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 3   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 4   appealability indicating which issues satisfy the required showing or must state the reasons why
 5   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 6   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
 7   jurists of reason would find it debatable whether the district court was correct in its procedural
 8   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
 9   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
10   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons
11   set forth in the Magistrate Judge’s findings and recommendations, the Court finds that issuance of
12   a certificate of appealability is not warranted in this case.
13                   Accordingly, IT IS HEREBY ORDERED that:
14                   1.      The findings and recommendations filed February 10, 2021, are adopted in
15   full;
16                   2.      Respondent’s unopposed motion to dismiss, ECF No. 40, is granted;
17                   3.      Petitioner’s fourth amended petition for a writ of habeas corpus is
18   dismissed;
19                   4.      The Court declines to issue a certificate of appealability; and
20                   5.      The Clerk of the Court is directed to enter judgment and close this file.
21           IT IS SO ORDERED.
22   Dated: March 31, 2021
23

24

25

26

27

28
                                                         2
